Citation Nr: 0524217	
Decision Date: 09/02/05    Archive Date: 09/13/05	

DOCKET NO.  98-19 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals, perirectal abscess, currently evaluated as 30 
percent disabling.   

2.  Entitlement to an increased evaluation for the residuals 
of a lumbosacral spine injury, currently evaluated as 20 
percent disabling.   

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The Board remanded the case to the RO in 
June 1999 and June 2003.  It has now been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  The veteran's service-connected postoperative residuals 
of perirectal abscess are manifest by intermittent recurrence 
without current manifestation of abscess or fistula; 
extensive leakage or fairly frequent involuntary bowel 
movements are not shown.  

2.  The veteran's service-connected residuals of a 
lumbosacral spine injury are manifest by forward flexion to 
30 degrees or less, backward extension to 10 degrees or less, 
and lateral bending to 20 degrees or less, bilaterally.  

3.  The veteran's service-connected disabilities are 
postoperative residuals of perirectal abscess, evaluated as 
30 percent disabling, residuals of a lumbosacral spine 
injury, evaluated as 40 percent disabling, adjustment 
disorder with depressed mood, evaluated as 30 percent 
disabling, and decreased sensation of the right lower 
extremity, evaluated as noncompensably disabling; his 
combined service-connected evaluation is 70 percent.  

4.  It is demonstrated that the veteran is, as the sole 
result of his service-connected disabilities, precluded from 
all forms of substantially gainful employment consistent with 
his education and prior work history.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for postoperative residuals of perirectal abscess have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 7332 (2004).  

2.  The criteria for a 40 percent evaluation, but not 
greater, for residuals of a lumbosacral spine injury have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5289, 5292, 5295 
(2003), Diagnostic Codes 5237, 5242, 5243 (as codified at 68 
Fed. Reg. 51,454 (Aug. 27, 2003)).  

3.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, Part 4 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  

Perirectal Abscess

The veteran filed a claim for an increased rating for his 
postoperative residuals of perirectal abscess in December 
1997.  An October 1998 RO decision continued a 30 percent 
evaluation for his postoperative residuals of perirectal 
abscess.  The veteran appealed that decision.  

The veteran's postoperative residuals of perirectal abscess 
have been evaluated under the provisions of Diagnostic Code 
7332 of the Rating Schedule.  Diagnostic Code 7332 provides 
that a 30 percent evaluation will be assigned for impairment 
of sphincter control of the rectum and anus where occasional 
involuntary bowel movements necessitate wearing of pad.  A 60 
percent evaluation will be assigned where there is extensive 
leakage and fairly frequent involuntary bowel movements.  

March 1997 VA treatment records reflect that the veteran was 
seen with complaints of a perirectal abscess that was 
recurrent.  The veteran reported that the current abscess 
appeared approximately one month before and had been 
draining.  On examination there was no draining.  A July 1997 
VA treatment record reflects that the veteran had a 
perirectal abscess with no draining.  In August 1997 the 
veteran underwent a procedure to repair a rectal fissure.  No 
abscess was found.  No fissures were present.  A December 
1997 VA treatment record reflects that the veteran was seen 
with perirectal abscess that was draining since the day 
before.  

The report of a September 1998 VA examination reflects that 
the veteran reported that he occasionally had some soilage 
and wore a pad in his pants to keep himself clean.  On 
examination there were some well-healed scars in the 
perirectal area that were not particularly tender.  The 
veteran did have gauze that he wore in his underwear to keep 
himself clean, but it was not stained.  Sphincter tone was 
present.  There was no evidence of acute infection or 
fistula, and no fissure was noted.  There was no unusual 
tenderness on digital examination.  The impression included 
postoperative status drainage of perirectal abscess with 
multiple procedures.  

February 2000 VA treatment records reflect that the veteran 
had a perirectal abscess drained.  

The report of an April 2000 VA examination reflects that the 
veteran's claims file was available and reviewed.  The 
veteran reported poor sphincter control and indicated that he 
wore gauze to protect himself from soilage.  On examination 
there was no evidence of any abscess and no actively draining 
site.  There was no fistula or fissure noted.  There was a 
tiny amount of brown stool apparent on the gauze that the 
veteran wore to protect himself.  The impression included 
postoperative residuals, drainage of perirectal abscess.  

July and December 2000 VA treatment records reflect that the 
veteran had no perirectal abscess.  

The report of an August 2000 VA examination reflects that the 
veteran reported that he had intermittent drainage and wore a 
pad on his buttocks.  Examination indicated no evidence of 
active infection or drainage.  Rectal examination revealed no 
abnormal findings.  The impression included postoperative 
status drainage of perirectal abscess.  

The report of a June 2002 VA examination reflects that the 
anal area revealed scarring.  There was no active fistula or 
abscess.  There was no significant soilage on the gauze pad 
tucked between the veteran's gluteal fold.  Soft tissues 
appeared healthy.  Digital examination revealed presence of 
circumferential sphincter tone that was slightly diminished 
but intact.  There was no defect in anal sphincter palpable.  
The impression included residuals of perirectal abscess.  

There is no competent medical evidence of record indicating 
that the veteran experiences extensive leakage and fairly 
frequent involuntary bowel movements.  Rather, the competent 
medical evidence of record reflects that the veteran only 
experiences slight leakage.  Further, the competent medical 
evidence indicates that the veteran has never experienced 
extensive leakage with frequent involuntary bowel movements.  

Treatment records and examination reports indicate that his 
sphincter tone is intact and draining of perirectal abscess 
is only indicated to occur infrequently.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran experiences extensive leakage and fairly frequent 
involuntary bowel movements.  Accordingly, a preponderance of 
the evidence is against an evaluation greater than the 30 
percent that has been assigned.  

Lumbosacral Spine

The veteran filed a claim for an increased evaluation for his 
service-connected residuals of a lumbosacral spine injury in 
November 1997.  An April 1998 RO decision continued a 20 
percent evaluation for the veteran's service-connected 
residuals of a lumbosacral spine injury.  The veteran 
appealed that decision.  

A July 1997 VA treatment record reflects that the veteran 
reported that he was unable to find work due to his back.  
The report of an October 1997 VA X-ray of the veteran's 
lumbosacral spine reflects an impression that includes 
minimal narrowing of the posterior margin of L4-5 and L5-S1.  
A December 1997 VA treatment record reflects a diagnostic 
impression of chronic back pain.  

A December 1997 statement of a VA physician observes that the 
veteran has a service-connected back disability.  It 
indicates that the veteran has not worked because of back 
pain and manual labor involving the use of the back would 
probably be difficult for the veteran because of his back 
condition.  


The reports of January 1998 VA orthopedic and neurology 
examinations reflect that range of motion of the low back was 
accomplished to 120 degrees' forward flexion with discomfort, 
backward extension was to 30 degrees, left lateral rotation 
was to 65 degrees, and right lateral rotation was to 60 
degrees.  Muscle spasm was observed in the left paraspinal 
low back area during flexion at the waist while standing.  
The diagnoses included that the veteran's back pain was 
mechanical in nature and more probable than not secondary to 
mild arthritic changes in the SI joints.  There was no 
evidence of herniated nucleus pulposus or sciatica.  

An August 1998 VA treatment record reflects the veteran's 
complaints of severe low back pain.  

The report of a September 1998 VA examination reflects that 
range of motion of the low back was accomplished in forward 
flexion to near 90 degrees with complaints of pain at 45 
degrees.  Lateral flexion, extension, and rotation were 
normal.  Deep tendon reflexes were sluggish but present 
bilaterally and there was no asymmetry of the size of the 
legs.  Straight leg raising was negative.  The examiner 
commented that the veteran had slightly diminished range of 
motion that was inconsistent and symptoms appeared out of 
proportion to findings.  

VA records reflect that the veteran was hospitalized in July 
1999 for rehabilitation for chronic low back pain.  The 
report of an August 2000 VA MRI of the veteran's lumbosacral 
spine reflects an impression that includes minimal bilateral 
facet osteoarthritis in the lower lumbar spine.  The report 
of nerve conduction velocity and EMG studies reflect that 
these were normal.  The impression included that there was no 
definite evidence of radiculopathy.  

The report of a June 2002 VA examination reflects that range 
of motion of the lumbar spine was accomplished to 45 or 50 
degrees in forward flexion.  Deep tendon reflexes were 
normal.  The impression included residuals of lumbar spine 
injury with normal MRI.  The examiner indicated that there 
was no significant functional loss or limitation due to the 
veteran's musculoskeletal condition.

The report of a July 2002 VA neurology examination reflects 
that the veteran reported pain on range of motion at flexion 
of 30 degrees, extension of 10 degrees, and left and right 
lateral flexion to 20 degrees.  Motor strength and muscle 
tone of all major muscle groups in both lower extremities 
were within normal limits.  Reflexes were normal.  The 
impression included chronic low back pain due to facet joint 
osteoarthritis with no objective clinical evidence of 
neurological deficit related to this.  

VA treatment records dated in 2003 and 2004 reflect that the 
veteran continued to be followed by the neurology pain clinic 
for pain management related to his service-connected low back 
disability.  

The report of a July 2004 VA neurology examination reflects 
that range of motion of the lumbosacral spine was 
accomplished to 20 degrees in forward flexion, 0 degrees in 
extension, 15 degrees' right lateral bending, and 10 degrees' 
left lateral bending.  The impression included that there was 
no evidence of radiculopathy or neuropathy causing the 
veteran's complaints of loss of sensation in the right lower 
extremity.  The report of an August 2004 EMG/NCV study 
reflects that there was no electrodiagnostic evidence of 
right radiculopathy or peripheral neuropathy.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon a person's ordinary activity.  
38 C.F.R. § 4.10 (2004).  This evaluation includes functional 
disability due to pain under the provisions of 38 C.F.R. 
§ 4.40 (2004).  Special consideration is given to factors 
affecting function and joint disabilities under 38 C.F.R. 
§ 4.45 (2004).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that in evaluating a service-connected joint 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  

The veteran's service-connected residuals of a lumbosacral 
spine injury have been evaluated under the provisions of 
Diagnostic Code 5295 of the Rating Schedule in effect prior 
to September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
His low back disability has also been evaluated under the 
provisions of Diagnostic Code 5237 in effect from September 
2003.  The timing of this change requires the Board to first 
consider the claim under the appropriate old regulations for 
any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence after the effective date of the new regulations and 
consider whether a higher rating than the previous rating is 
warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

Prior to September 2003 Diagnostic Code 5295 provided that a 
20 percent evaluation would be assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilaterally, in standing position.  A 
40 percent evaluation would be assigned for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Prior to September 2003, 
Diagnostic Code 5292 rated limitation of motion of the lumbar 
spine at 20 percent when moderate and at 40 percent when 
severe.  

Normal range of motion of the thoracolumbar spine is from 30 
degrees' extension to 90 degrees' flexion, 30 degrees' 
lateral flexion, bilaterally, and 30 degrees' rotation, 
bilaterally.  38 C.F.R. § 4.71a, Plate V (2004).  

While the evidence of record prior to September 2003 does not 
reflect that the veteran experienced symptoms that would 
approximate the criteria for a 40 percent evaluation under 
Diagnostic Code 5295, the Board concludes that the July 2002 
VA examination -- which shows forward flexion to 30 degrees, 
backward extension to 10 degrees, and lateral flexion to 20 
degrees bilaterally -- in light of competent medical evidence 
showing that the veteran experienced ongoing chronic low back 
pain, represents symptoms that more nearly approximate the 
criteria of severe limitation of motion of the lumbar spine 
under Diagnostic Code 5292.  38 C.F.R. § 4.7 (2004).  
Therefore, a 40 percent evaluation under Diagnostic Code 5292 
of the Rating Schedule, in effect prior to September 2003, is 
warranted.  

The 40 percent rating granted under Diagnostic Code 5292 of 
the Rating Schedule is the maximum schedular evaluation that 
could be assigned under either Diagnostic Code 5292 or 5295 
of the Rating Schedule in effect prior to September 2003.  

From September 2003, renumbered Diagnostic Codes 5235 to 
5243, unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, are rated under the General Rating Formula for 
Diseases and Injuries of the spine.  This formula provides 
the following evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  A 100 percent evaluation will be assigned for 
unfavorable ankylosis of the entire spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 
50 percent evaluation.  Forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent evaluation.  
Note (1) provides that associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately evaluated under an 
appropriate diagnostic code.  Note (2) provides that normal 
forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, right and left lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  

The evidence of record from September 2003 includes the 
report of the July 2004 VA neurology examination which 
reflects that the veteran has 20 degrees of forward flexion.  
Therefore, a 40 percent evaluation under Diagnostic Code 5237 
from September 2003 would also be warranted.  However, there 
is no competent medical evidence which indicates that the 
veteran's residuals of a lumbosacral spine injury result in 
unfavorable ankylosis of the entire thoracolumbar spine even 
with consideration of the provisions of DeLuca, supra; 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Rather, the competent 
medical evidence indicates that he does not experience 
ankylosis of the thoracolumbar spine, but continues to have 
some range of motion of the thoracolumbar spine.  Therefore, 
a preponderance of the evidence is against an evaluation 
greater than the 40 percent granted herein under Diagnostic 
Code 5237 in effect from September 2003.  Accordingly, the 
highest evaluation for orthopedic impairment that could be 
assigned under the General Rating Formula for Disease and 
Injuries of the spine is 40 percent based on forward flexion 
of less than 30 degrees, but no ankylosis of the 
thoracolumbar spine.   

The veteran has reported loss of sensation and feeling in the 
right lower extremity and on occasion complained of sexual 
dysfunction and loss of bowel control.  However, repeated 
EMG's/NCV's and VA examinations have not associated any loss 
of sensation, sexual dysfunction, or loss of bowel control, 
with the veteran's service-connected residuals of a 
lumbosacral spine injury.  Rather, the competent medical 
evidence dissociates any loss of sensation or radiculopathy 
in the right lower extremity from the veteran's residuals of 
a lumbosacral spine injury and does not associate any sexual 
dysfunction or loss of bowel control with his service-
connected low back disability.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2004).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2004).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124(a).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. § 4.2, 4.6 (2004).  

Diagnostic Code 8520 of the Rating Schedule provides the 
rating criteria for paralysis of the sciatic nerve, and, 
therefore, neuritis (Diagnostic Code 8620) and neuralgia 
(Diagnostic Code 8720) of that nerve.  Under Diagnostic Code 
8520, complete paralysis of the sciatic nerve, which is rated 
as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assigned for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  

There is no competent medical evidence showing that the 
residuals of a lumbosacral spine injury cause any 
neurological deficit.  Rather, the competent medical 
evidence, in the form of EMG's/NCV's, and examination 
reports, reflect that the veteran does not experience 
neurological symptoms related to his residuals of a 
lumbosacral spine injury.  Therefore, a preponderance of the 
evidence is against the assignment of evaluations under any 
applicable neurology diagnostic code.  

Accordingly, the Board finds that the 40 percent evaluation 
granted above is the highest evaluation that the veteran 
could be granted for his service-connected residuals of a 
lumbosacral spine injury, and the preponderance of the 
evidence is against a higher evaluation under combined 
orthopedic and neurologic diagnostic codes under the new 
regulations.  

TDIU

The veteran's service-connected disabilities include 
adjustment disorder with depressed mood, evaluated as 30 
percent disabling, postoperative residuals of perirectal 
abscess, evaluated as 30 percent disabling, residuals of 
lumbosacral spine injury, now evaluated as 40 percent 
disabling, and decreased sensation of the right lower 
extremity, evaluated as noncompensably disabling.  His 
combined service-connected disability rating is 70 percent.  

Total disability ratings for compensation may be assigned, 
when the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2004).  Thus, the veteran meets the percentage 
criteria of 38 C.F.R. § 4.16(a).  

The veteran has reported a high school education.  He has 
reported, at various times, occupational experience including 
as a truckdriver, housekeeper/custodian, food service, and 
car driver.  He has reported that his most recent experience 
was as a housekeeper from 1986 to 1995.  In his September 
2000 Social Security disability application he indicated that 
his most recent employment required that he wax and buff 
floors, sweep, dust, and mop floors.  

The Social Security Administration found the veteran to be 
disabled from March 1999, based on a primary diagnosis of 
major depressive disorder and a secondary diagnosis of post-
traumatic stress disorder.  The report of a February 2001 
private evaluation for purposes of the Social Security 
disability determination reflects that due to the veteran's 
depression and post-traumatic stress disorder, he would not 
be able to relate appropriately to supervisors or co-workers, 
nor would he be able to withstand the pressure of a normal 
work setting.  

The report of a VA hospitalization, relating to a period of 
hospitalization from June to August 2003, reflects that the 
primary diagnoses included major depression and post-
traumatic stress disorder.  The report of a September 2004 VA 
psychiatric examination reflects that the veteran reported 
that he was unable to sleep.  He reported being very 
depressed.  On mental status examination there was no eye 
contact during the exam.  The veteran did display 
considerable dysphoria.  His speech was within normal limits.  
His mood was depressed and affect was appropriate to content.  
His thought processes and associations were logical and 
tight.  There was no gross impairment in memory and the 
veteran was oriented in all spheres.  His insight was 
somewhat limited and judgment was adequate.  The diagnoses 
included adjustment disorder with depressed mood.  The 
examiner commented that he did not believe the veteran was 
unemployable on the basis of his depression.  The veteran did 
display considerable social isolation but there was no 
impairment in thought processing or communication noted.  

A January 1996 VA vocational rehabilitation counseling record 
reflects that the veteran was terminated from his most recent 
employment because of an absence-without-leave status.  
Nonetheless, a December 1997 medical opinion indicates that 
the veteran's service-connected low back disability would 
have then interfered with his performance of manual labor.  
The Board also observes that symptoms relating to the 
veteran's service-connected low back disability have become 
more severe subsequent to December 1997, as reported on VA 
examinations, with findings supporting the assignment of a 40 
percent rating in July 2002 and the greatest severity shown 
on the most recent examination in July 2004.  

While the veteran has reported prior experience as a 
truckdriver, documents in his vocational rehabilitation file 
indicate that he last had a job as a truckdriver over 
20 years ago and would need to be re-licensed and pass a 
physical examination to reenter that occupation.  With 
consideration, in particular, of the veteran's service-
connected psychiatric and low back disabilities, the Board 
concludes that the evidence is in equipoise with respect to 
whether or not the veteran would be able to reenter any of 
his previous occupations because of the manual labor or 
postural requirements involved, as well as the requirements 
that the veteran interact with others to perform those 
occupations.  Further, the Board concludes that the evidence 
is in equipoise with respect to whether or not the veteran 
would be able to undertake any new occupation in light of his 
education being limited to high school and the lack of any 
other reported occupational training with consideration of 
his service-connected disabilities.  Therefore, in resolving 
all doubt in the veteran's behalf, the Board concludes that 
the veteran's service-connected disabilities, when considered 
together, result in his inability to obtain and retain 
substantially gainful employment.  


Veterans Claims Assistance Act

VA has the duty to assist a veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 C.F.R. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, 
however, the initial unfavorable AOJ decision was already 
decided and appealed by the time the VCAA was enacted.  The 
Court acknowledged in Pelegrini, at 120, that where, as here, 
the § 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not error in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The Board finds that the veteran has been provided 
VCAA content complying notice and proper subsequent VA 
process.  The VCAA notice was provided to him via September 
and October 2003 and February 200 letters as well as March 
2003 and November 2004 supplemental statements of the case 
that provided the veteran with VCAA implementing regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.  

The content of the notices provided to the veteran - in 
particular, the February 2005 letter -- complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran was advised to submit any evidence 
that he had that was relevant to his claims.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, since each 
of the four content requirements of the VCAA notice have been 
fully satisfied, any error in not providing a notice prior to 
the initial adjudication is harmless error.  

With respect to the VA's duty to assist, VA treatment records 
and records from the Social Security Administration have been 
obtained.  A March 2004 report of contact reflects that 
Social Security has provided VA with all records that they 
have.  The veteran has been afforded multiple VA examinations 
and has indicated that he does not desire a personal hearing.  
In March 2004 communications the veteran indicated that all 
of his treatment had been at the VA and that he did not have 
any other evidence that he desired to submit.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  


ORDER

An increased rating for postoperative residuals of perirectal 
abscess is denied.  

An increased rating of 40 percent, but not greater, for 
residuals of a lumbosacral injury is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  

A total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


